Case 0:20-cv-61690-AHS Document 29-1 Entered on FLSD Docket 02/24/2021 Page 1 of 7




                           EXHIBIT A
Case 0:20-cv-61690-AHS Document 29-1 Entered on FLSD Docket 02/24/2021 Page 2 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

                                CASE NO. 20-cv-61690-SINGHAL

    DEBRON WALLEN,
    SANJAY SHAKES, Individually and
    On Behalf of All Others Similarly Situated,

           Plaintiffs,

    v.

    SVENSK MANAGEMENT, INC. &
    RICHARD FERNBACH,

          Defendants.
    ____________________________________/

                         DECLARATION OF RICHARD FERNBACH

           I, Richard Fernbach, hereby declare as follows:

           1.      I am an adult over eighteen (18) years of age and reside in the State of Florida.

    I have personal knowledge of and am competent to testify regarding the matters set forth in

    this Declaration. I give this Declaration voluntarily and of my own free will. Before signing

    this Declaration, I reviewed it completely for accuracy, and made any changes that were

    necessary to make it accurate. I understand that this Declaration may be used for any purpose

    permitted by law.

           2.      I am the owner of Svensk Management, Inc. (“Svensk”), which does business

    as Advanced Pools. I have been the owner of this company since 1986.

           3.      Svensk is a pool maintenance company that provides services to residential and

    commercial customers in Miami-Dade, Broward County, and Palm Beach County Florida.

    The Company currently has 15 employees, 12 of which are Pool Service Technicians.



                                                   1
Case 0:20-cv-61690-AHS Document 29-1 Entered on FLSD Docket 02/24/2021 Page 3 of 7




           4.      Svensk operates an office space in Lauderdale Lakes, Florida where it, among

    other things, stores pool equipment and supplies, and maintains space to park company

    vehicles.

           5.      As the Owner, I am responsible for, in addition to other tasks, payroll and

    setting the routes and schedules of Svensk’s pool service technicians.

           6.      Svensk’s practice is to pay its employees all compensation to which they are

    entitled, in accordance with applicable state and federal laws.

           7.      Plaintiff Sanjay Shakes (“Plaintiff Shakes”) was employed by Svensk as a Pool

    Service Technician from March 19, 2018 until November 31, 2019, when he voluntarily

    resigned from his employment.

           8.      Plaintiff Shakes was paid a guaranteed minimum amount of $600 for the first

    three weeks of his employment, and $700 for all remaining weeks of his employment.

           9.      In addition to performing work on his daily route, Plaintiff Shakes often

    worked at the office, helping to fix chemical feeders. This additional work took place on the

    weekend, and he was paid at an overtime rate for such work.

           10.     Plaintiff Debron Wallen (“Plaintiff Wallen”) was employed by Svensk as a

    Pool Service Technician from September 20, 2018 until November 15, 2019, when he

    voluntarily resigned from his employment.

           11.     Plaintiff Wallen was paid a guaranteed minimum amount of $550 for the first

    three weeks of his employment, $650 for the next three weeks of his employment, and $700

    for all remaining weeks of his employment.

           12.     In addition to performing work on his daily route, Plaintiff Wallen often

    worked at the office, performing oil change on company vehicles. This additional work took



                                                   2
Case 0:20-cv-61690-AHS Document 29-1 Entered on FLSD Docket 02/24/2021 Page 4 of 7




    place on the weekend, and he was paid at an overtime rate for such work.

              13.   Opt-In Plaintiff Millet Charles (“Opt-In Plaintiff Charles”) was employed by

    Svensk as a Pool Service Technician from September 16, 2019 until January 25, 2020 when

    he failed to show to work.

              14.   Opt-In Plaintiff Charles was paid a guaranteed amount of $650 per week for

    his entire employment.

              15.   Opt-In Plaintiff Orlando Foster (“Opt-In Plaintiff Foster”) was employed

    periodically by Svensk as a Pool Service Technician from July 3, 2019 until April 21, 2020

    when he stopped showing up to work.

              16.   Opt-In Plaintiff Foster was paid $800 for the first week of his employment,

    $550 for his second week of employment, $650 per week for the remaining term of his

    employment, with the exception of the last eight weeks of his employment where he was paid

    $700 per week and $420 (pro-rated) for his last paycheck.

              17.   The guaranteed minimum amount was intended to compensate them for the

    hours that they worked Monday through Friday, and they were paid additional compensation

    at an overtime rate if they worked on the weekend.

              18.   Plaintiff Shakes, Plaintiff Wallen, Opt-in Plaintiff Charles, Opt-in Plaintiff

    Foster, and other Pool Service Technicians, were given a route each week that identified the

    pools they were assigned to service. The number of pools in a route varied from person to

    person.

              19.   I created the routes for the Pool Service Technicians, and I know how long it

    should generally take to service the pools in each route. As a result, it was part of my intent




                                                  3
Case 0:20-cv-61690-AHS Document 29-1 Entered on FLSD Docket 02/24/2021 Page 5 of 7




    to distribute the routes in a manner that would not require anyone to work more than eight

    hours in a day.

           20.        The amount of time worked each day varied depending on the nature of the

    work required at the pools on a route, which also varied from pool to pool. The Company

    services residential and commercial pools, and the nature of the work at a residential pool is

    different than the nature of the work at a commercial pool. For example, residential pools

    take less time to service than commercial pools due to their smaller size. Further, commercial

    pools, in comparison to typical residential pools, have chemical feeders which require

    different service and maintenance. Additionally, pool service technicians are responsible for

    monitoring and reporting the compliance of safety codes specific to commercial pools.

           21.        Some days might result in a full eight-hour work day, but many days only

    resulted half as much time, or even just a couple hours of work. Even though this meant that

    less than 40 hours was worked by Friday of each week, the Company still payed no less than

    the guaranteed minimum amount.

           22.        With respect to weekends, the Company was only open until 3 pm on Saturdays

    and it was not open on Sundays. Thus, if work was performed at the office on Saturday, it was

    supposed to be completed by 3 pm. The Company does not clean pools on Sunday, so there

    was no need or reason to perform work that day.

           23.        Plaintiff Shakes, Plaintiff Wallen, and Opt-In Plaintiff Foster, were paid at one-

    and-one half their regular rate of pay when they worked more than 40 hours in a workweek,

    which only occurred if they performed work on the weekend. Opt-In Plaintiff Charles did not

    perform any work on weekends.




                                                      4
Case 0:20-cv-61690-AHS Document 29-1 Entered on FLSD Docket 02/24/2021 Page 6 of 7




           24.      Plaintiff Shakes was paid for a total of 468 overtime hours for a total amount

    of $12,280.00 in overtime compensation, Plaintiff Wallen was paid for a total of 229 overtime

    hours for a total amount of $6,006.25 in overtime compensation, and Opt-In Plaintiff Foster

    was paid for a total of 20 overtime hours for the total amount of $375.00 in overtime

    compensation.

           25.      I am aware that Plaintiff Shakes, Plaintiff Wallen, Opt-in Plaintiff Charles, and

    Opt-in Plaintiff Foster each claim that they worked far in excess of 40 hours during each week

    of their employment. I have no knowledge of any such work, other than the overtime work

    on weekends for which they were paid. If any of them was working more than eight hours

    per day on their routes, then they were doing something entirely different than what was

    intended for their job duties and responsibilities. In order to assess the truthfulness of their

    assertions in this regard would require an analysis of precisely what each of them was actually

    doing out on their routes, particularly since they were out in the field each day, without any

    onsite supervision or monitoring.

           26.      At the time of hire, Plaintiff Shakes, Plaintiff Wallen, Opt-In Plaintiff Charles

    and Opt-In Plaintiff Foster were all notified of this payment method and at no time did any of

    these employees tell me they believed they were working any hours without proper and

    compete compensation (for regular hours or for overtime hours), nor did any of them

    otherwise complain regarding the Company’s payment policies and practices.               To the

    contrary, I am confident that the guaranteed minimum amount of pay worked out in their

    favor, since they got paid that amount in numerous workweeks when they performed far less

    than 40 hours of work by the time Friday was over.

           27.      My Company has only been involved in an FLSA lawsuit on two prior



                                                    5
Case 0:20-cv-61690-AHS Document 29-1 Entered on FLSD Docket 02/24/2021 Page 7 of 7

     occasions, both of which were filed in 2008 and neither of which was similar to this case

     m any manner.

            28.      In December 2008, former Renovations Supervisor Joseph Engelhardt

     filed an action for unpaid overtime under the FLSA. Mr. Engelhardt's position was

     classified by the Company as exempt from the overtime requirements of the FLSA. In

     the lawsuit, Mr. Engelhadt argued that he was improperly classified as an exempt

     employee, and therefore he claimed that he should have been paid overtime

     compensation. The entire case focused on that exemption dispute. Although we denied

     the allegations, the case was ultimately resolved via settlement.

            29.      In August 2008, former pool service technician Jeremy Wise filed an

     action for unpaid overtime under the FLSA. Mr. Wise was an hourly employee, and he

     claimed that the Company owed him unpaid overtime. However, Mr. Wise was only

     employed with my Company for four months, and within a few weeks of when I learned

     about the lawsuit, his counsel offered to resolve the case and we reached a quick

     settlement for a small amount. At the time, I do not recall that I even knew much of

     anything about why he claimed to be owed unpaid overtime. Even though I did not

     believe that I owed him any unpaid compensation, it made sense to resolve it, given the

     amount. Mr. Wise received payment of $2,000.



     PURSUANT TO 28 U.S.C. § 1746, I VERIFY UNDER PENAL TY OF PERJURY
     UNDER THE LAWS OF THE UNITED STATES OF AMERICA THAT THE
     FOREGOING IS TRUE AND C O R R E ~

     DAT E ~ , 2021                                 ~~ ""'"'~'---:;;.,l.,.;--.-a=""'-.,.~
                                                                                       ....._ : : : i ~

                                                   Richard Fernbach



                                                   6
